DOWDELL, J.
With the consent of the court, the solicitor entered a nolle prosequi as to the first count of the indictment after demurrer for misjoinder interposed and before ruling on tbe demurrer. This was jiermissi-ble and consequently free from error.—Lacey v. State, 58 Ala. 385.
There was sufficient evidence from which, the jury might infer the ownership of the shoes stolen to be in the party alleged in the indictment, and, also, a sufficiency of evidence to authorize the inference of guilty knowledge on the part of the defendant.
The affirmative charge requested by the 'defendant Avas properly refused.
The evidence of the Avitness Moritz “that the pair of shoes which had been stolen Avas a pattern of the shoes his firm sold,” Avhen taken in connection Avith other eAddence in the case, was competent and relevant as tending to sIioav ownership of the shoes, and the motion to exclude this testimony aauls properly denied .
We find no error in the record, and the judgment of the city court is affirmed.
Affirmed,.